Case: 21-40004     Document: 00516088745         Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   November 10, 2021
                                  No. 21-40004
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jay Alan Fisher,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:15-CR-853-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jay Alan Fisher, federal prisoner # 91672-379, pled guilty to coercion
   and enticement of a minor, in violation of 18 U.S.C. § 2422(b). He was
   sentenced in 2016 to 120 months of imprisonment and 15 years of supervised
   release. Fisher now challenges the district court’s denial of his motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40004     Document: 00516088745          Page: 2    Date Filed: 11/10/2021




                                   No. 21-40004


   compassionate release under 18 U.S.C. § 3582(c)(1)(A). He argues that the
   district court’s determination that there were no “extraordinary and
   compelling reasons” warranting a reduction was based on a clearly erroneous
   assessment of the evidence.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. See United States v.
   Cooper, 996 F.3d 283, 286 (5th Cir. 2021). The district court concluded that
   Fisher was not entitled to an early release because his medical conditions,
   coupled with his fear of being re-infected with COVID-19, did not constitute
   an extraordinary or compelling circumstance.        The district court also
   expressly found that the severity of his offense — a relevant factor for
   consideration under 18 U.S.C. § 3553(a) — weighed against his early release.
          Fisher acknowledges the severity of his offense but argues that the
   district court did not consider whether the severity of the offense outweighed
   his extraordinary and compelling reasons for a reduction. He fails to show,
   though, that the district court abused its discretion in balancing the factors
   that he raised in support of his motion. See Cooper, 996 F.3d at 286.
          The district court’s judgment is AFFIRMED.




                                         2